HALL, Judge.
This is an appeal by plaintiff from a judgment of the district court rejecting plaintiff’s motion for summary judgment.
Defendant filed a motion to dismiss the appeal citing LSA-C.C.P. Art. 968 which states in part:
“An appeal does not lie from the court’s refusal to render any judgment on the pleading or summary judgment.”
The district court’s refusal to grant a summary judgment is an interlocutory judgment not causing irreparable injury and is not appealable under the express provisions of LSA-C.C.P. Art. 968 or under the provisions of LSA-C.C.P. Art. 2083 relating to appeals generally. Sunmaster Products Company v. Welch, 156 So.2d 96 (La.App. 1st Cir. 1963) writ refused 245 La. 87, 157 So.2d 232 (1963); Sim v. Beauregard Electric Cooperative, 241 So.2d 26 (La.App. 3d Cir. 1970) writ refused 257 La. 278, 242 So.2d 248 (1971); Songe v. Tennessee Life Insurance Company, 260 So.2d 149 (La.App. 4th Cir. 1972).
Accordingly, this appeal is dismissed at plaintiff-appellant’s cost.
Dismissed.